Citation Nr: 0738022	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  05-29 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for left varicocele, status postoperative left internal 
spermatic vein ligation.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1972 to May 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Lay evidence in support of the veteran's claim was received 
in February 2007, after the most recent supplemental 
statement of the case (SSOC) was issued in January 2006.  
Subsequently, the veteran was provided a letter from VA in 
which he could indicate whether he wanted to waive his right 
to have the agency of original jurisdiction initially review 
the additional evidence.  The veteran indicated that he 
preferred to have his case remanded to the RO for a review of 
the February 22, 2007 letter from G.L., one of the veteran's 
coworkers.  Accordingly, the Board must remand the issue of 
entitlement to a disability rating in excess of 10 percent, 
for left varicocele, status postoperative left internal 
spermatic vein ligation, to the RO for initial review in 
conjunction with the lay evidence of February 22, 2007.  See 
38 C.F.R. § 20.1304 (2007).

The Board notes further that the veteran's service-connected 
left varicocele is rated by analogy to Diagnostic Code 7529 
(Benign neoplasms of the genitourinary system).  See 38 
C.F.R. § 4.115b, Diagnostic Code 7529 (2007).  A varicocele 
is a "condition manifested by abnormal dilation of the veins 
of the spermatic cord, [which results] in impaired drainage 
of blood into the spermatic cord veins when the patient 
assumes the upright position."  Nici v. Brown, 9 Vet. App. 
494, 495 (1996) (citing Stedman's Medical Dictionary 1907 
(26th ed. 1995)).  Diseases of the genitourinary system 
result in disabilities related to renal or voiding 
dysfunctions, infections, or a combination of these.  When 
diagnostic codes refer to these specific areas of 
dysfunction, only the predominant area of dysfunction shall 
be considered for rating purposes.  Voiding dysfunctions are 
evaluated according to urine leakage, frequency, or 
obstructed voiding.  38 C.F.R. § 4.115a.  Benign neoplasms of 
the genitourinary system are rated as voiding dysfunction or 
renal dysfunction, whichever is predominant.  Diagnostic Code 
7529.

VA outpatient treatment records show that the veteran has 
been seen with ongoing complaints of back pain with left 
groin pain; the records show degenerative disc disease of the 
low back.  In an October 2005 treatment record, the veteran 
complained of frequent urination and occasional dysuria for 
years.  However, in a December 2005 record, the veteran 
denied frequent urination and dysuria as well as bladder 
incontinence.  January 2006 VA records, which document 
chiropractic treatment for the veteran's complaints of low 
back and left groin pain, do not note any bladder control 
problems although the veteran reported in one record that he 
often had burning urination and blood in his stools.  The 
assessment during this time included diagnoses relating only 
to the veteran's low back.  In a January 2006 SSOC, the RO 
noted the above treatment concluding, however, that the 
additional evidence received did not indicate any worsening 
of the service-connected scrotal condition but rather a 
functional overlay of pain aggravated by the veteran's 
nonservice-connected back condition.  The Board notes, 
however, that it is not clear from the objective evidence of 
record what symptomatology may be associated with the 
veteran's service-connected left varicocele.  As such, the 
Board finds that under 38 C.F.R. § 3.159 (2006), a VA 
examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the current 
severity of his service-connected left 
varicocele, status postoperative left 
internal spermatic vein ligation.  The 
claims folder must be provided to the 
examiner.  Any indicated studies should 
be performed.  The examiner should 
discuss whether the veteran is 
experiencing any diseases of the 
genitourinary system resulting in 
disabilities related to renal or voiding 
dysfunctions, infections, or a 
combination of these, associated with his 
left varicocele, status postoperative 
left internal spermatic vein ligation.  
The examiner should also address the 
nature and severity of the veteran's 
post-surgical scarring.

2.  Readjudicate the issue of entitlement 
to a disability rating in excess of 10 
percent for left varicocele, status 
postoperative left internal spermatic 
vein ligation, based on the entirety of 
the evidence, to include the February 
2007 lay evidence.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided with an SSOC, and he 
should be afforded a reasonable period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



